19-3846
     Singh Multani v. Garland
                                                                                   BIA
                                                                             Brennan, IJ
                                                                           A202 134 258

                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 24th day of September, two thousand twenty-one.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            ROBERT D. SACK,
 9            RICHARD J. SULLIVAN,
10                 Circuit Judges.
11   _____________________________________
12
13   MALKEET SINGH MULTANI, AKA TAMIN
14   IQBAL, AKA MALKIT SINGH,
15            Petitioner,
16
17                     v.                                        19-3846
18                                                               NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent. *
22   _____________________________________
23
24   FOR PETITIONER:                       Satwant Kaur, South Richmond
25                                         Hill, NY.
26
27   FOR RESPONDENT:                       Bryan Boynton, Acting Assistant
28                                         Attorney General; Linda S.
     * Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney General
     Merrick B. Garland is automatically substituted as Respondent.
 1                                  Wernery, Assistant Director;
 2                                  Monica M. Twombly, Trial Attorney,
 3                                  Office of Immigration Litigation,
 4                                  United States Department of
 5                                  Justice, Washington, DC.
 6
 7       UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

 9   ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11       Petitioner Malkeet Singh Multani, a native and citizen

12   of India, seeks review of an October 17, 2019 decision of the

13   BIA affirming a January 11, 2018 decision of an Immigration

14   Judge (“IJ”) that denied Singh Multani’s application for

15   asylum,     withholding   of    removal,   and    relief    under      the

16   Convention Against Torture.       In re Malkeet Singh Multani, No.

17   A202 134 258 (B.I.A. Oct. 17, 2019), aff’g No. A202 134 258

18   (Immig. Ct. N.Y. City Jan. 11, 2018).       We assume the parties’

19   familiarity with the underlying facts and procedural history.

20       Under the circumstances, we have considered the decision

21   of the IJ as supplemented by the BIA.              See Yan Chen v.

22   Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).           We review the

23   agency’s adverse credibility determination for substantial

24   evidence.    See   8 U.S.C.    § 1252(b)(4)(B);    Hong    Fei   Gao    v.

25   Sessions, 891 F.3d 67, 76 (2d Cir. 2018).


                                        2
 1       Singh Multani argues that the IJ erred when she found

 2   his testimony to be not credible.          We defer to an IJ’s

 3   credibility determination “unless, from the totality of the

 4   circumstances, it is plain that no reasonable fact-finder

 5   could make such an adverse credibility ruling.”         Xiu Xia Lin

 6   v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008).           Substantial

 7   evidence   supports   the   agency’s   determination    that   Singh

 8   Multani was not credible as to his claim that members of the

 9   Dera Sacha Sauda threatened and attacked him in India when he

10   refused to join their organization and support the Congress

11   Party.

12       The IJ did not clearly err in making her credibility

13   determination.    Singh Multani’s testimony was internally

14   inconsistent and inconsistent with the documents he provided

15   to the IJ.   For example, Singh Multani testified that in May

16   2014 he was attacked by a large group of people wielding

17   sticks and iron pipes for 15 to 20 minutes.            But on cross

18   examination, Singh Multani stated that he was not injured in

19   that attack.   When asked how he could be attacked by a large

20   group of people wielding sticks and iron pipes for 15 to 20

21   minutes and not be injured, Singh Multani changed his story

22   and said that his attackers had weapons but did not use them


                                      3
 1   and    that   he     was   able      to     flee   from     his    attackers.

 2   Additionally, the IJ found that, when pressed on these and

 3   other inconsistencies, Singh Multani was hesitant in his

 4   demeanor and that Singh Multani’s answers were vague and

 5   evasive.       See     8 U.S.C.      § 1158(b)(1)(B)(iii);         Majidi   v.

 6   Gonzales, 430 F.3d 77, 81 n.1 (2d Cir. 2005) (recognizing

 7   that particular deference is given to the trier of fact’s

 8   assessment of demeanor); Jin Shui Qiu v. Ashcroft, 329 F.3d

 9   140, 152 (2d Cir. 2003) (“Where an applicant gives very spare

10   testimony, . . . the IJ . . .              may fairly wonder whether the

11   testimony     is    fabricated.”),         overruled   in   part    on   other

12   grounds by Shi Liang Lin v. U.S. Dep’t of Justice, 494 F.3d

13   296, 305 (2d Cir. 2007).

14          Given the demeanor and the inconsistency findings, the

15   IJ’s    adverse     credibility      determination     was    supported     by

16   substantial        evidence.   See    8 U.S.C.     § 1158(b)(1)(B)(iii).

17   That determination was dispositive of asylum, withholding of

18   removal, and CAT relief because all three claims were based

19   on the same factual predicate.                See Paul v. Gonzales, 444

20   F.3d 148, 156–57 (2d Cir. 2006).

21          We also find no error in the BIA’s determination that

22   the IJ did not exhibit bias.               Although rare, remand may be


                                            4
 1   required “when an IJ’s conduct results in the appearance of

 2   bias or hostility such that we cannot conduct a meaningful

 3   review of the decision below.”       Ali v. Mukasey, 529 F.3d 478,

 4   490 (2d Cir. 2008) (quoting Islam v. Gonzales, 469 F.3d 53,

 5   55 (2d Cir. 2006)).     The record reveals that, as was her

 6   obligation, the IJ posed questions to probe for more details,

 7   warned against leading questions while offering suggested

 8   alternatives, and advised on her preferred procedures.           See

 9   Islam, 469 F.3d at 55 (holding that “IJ . . . has an obligation

10   to establish and develop the record”).

11       Singh Multani appears to argue that it was improper for

12   the IJ to question him about his testimony.            But “[u]nlike

13   an Article III judge, an IJ is not merely the fact finder and

14   adjudicator;” she “also has an obligation to establish and

15   develop the record.”   Islam, 469 F.3d at 55.           Accordingly,

16   “[d]uring immigration proceedings, an IJ has the authority to

17   ‘administer   oaths,   receive       evidence,   and    interrogate,

18   examine, and cross-examine the alien and any witnesses.’”

19   Id. (quoting 8 U.S.C. § 1229a(b)(1)).            Having carefully

20   reviewed the record, we find that there was nothing improper

21   or biased about the IJ’s conduct in this matter.




                                      5
1       For the foregoing reasons, the petition for review is

2   DENIED.   All pending motions and applications are DENIED and

3   stays VACATED.

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe,
6                               Clerk of Court




                                  6